

117 S2714 IS: To amend the Internal Revenue Code of 1986 to provide funds for administration of the earned income tax credit in Puerto Rico.
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2714IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Menendez (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide funds for administration of the earned income tax credit in Puerto Rico.1.Funding for administration of Puerto Rico earned income tax creditSection 7530(a)(1) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:(B)in the case of calendar years 2021 through 2025, the lesser of—(i)the expenditures made by Puerto Rico during all such calendar years for administration of the earned income tax credit for taxable years beginning in or with such calendar years, or(ii)$4,182,117, plus.